Citation Nr: 1103068	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-26 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for depressive 
disorder, has been submitted and, if so, whether service 
connection is warranted.

2.  Entitlement to an increased rating greater than 10 percent 
for dyshidrotic eczema.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Mother and Friend


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from July 
1992 to November 1994 and again from August 1995 to September 
1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.   The Veteran thereafter requested his claim be 
transferred to the RO in Montgomery, Alabama.  It appears 
sometime later, the Veteran again transferred his claim back to 
the RO in Jackson, Mississippi.  The Veteran had a hearing before 
the Board in March 2010 and the transcript is of record.

The Veteran produced additional evidence in March 2010 at his 
hearing before the Board, before the file was sent to the Board.  
A supplemental statement of the case (SSOC) was not issued, but 
this is not necessary since the evidence submitted was 
accompanied by a signed waiver of local jurisdictional review.

During the Veteran's hearing, the Veteran testified with 
regard to the severity of his service-connected headaches.  
Accordingly, the Board finds the issue of entitlement to 
an increased rating for headaches has reasonably been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

With the exception of the new and material issue pertinent to the 
Veteran's psychiatric claim, the remaining issues are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  The VA will notify the Veteran if further action is required 
on his part.


FINDINGS OF FACT

1.  An unappealed July 1998 rating decision, in pertinent part, 
denied service connection for depression finding no evidence of 
in-service treatment or diagnosis related to his current 
disorder.  

2.  Evidence received since the July 1998 decision raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1998 rating decision, mailed in August 1998, that 
denied the claim for entitlement to service connection for 
depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2010).

2.  Evidence received since the July 1998 rating decision, mailed 
in August 1998, is new and material, and, therefore, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  When a disease 
is first diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was incurred 
in service.  38 C.F.R. § 3.303(d).  

The Veteran alleges he has a psychiatric disorder, to include 
depression and anxiety, due to in-service head injuries.  The 
Veteran claims he suffered two head injuries while in the 
military that resulted in traumatic brain injury (TBI) with 
manifestations to include depression, panic attacks and anxiety.

In a July 1998 decision, the RO denied service connection for 
depression finding no in-service treatment for psychiatric 
complaints and no medical professional linking the Veteran's 
current condition to any incident of his military service.

Rating actions are final and binding based on evidence on file at 
the time the claimant is notified of the decision and may not be 
revised on the same factual basis except by a duly constituted 
appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one 
year from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and the 
decision becomes final if an appeal is not perfected within the 
allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. 
§§ 3.160(d), 20.201, and 20.302(a).  The Board notes the Veteran 
did file a timely NOD, but after a Statement of the Case (SOC) 
was issued continuing the denial, the Veteran never perfected his 
appeal to the Board during the appellate time frame.  Therefore, 
the July 1998 rating decision is final.

At the time of the July 1998 decision, the record included 
service treatment records confirming one head injury in March 
1993 where the Veteran was hospitalized for ten days, VA 
treatment records which confirm a diagnosis of depression as 
early as March 1996, and VA hospitalization records indicating 
the Veteran was hospitalized in March 1996 for three days and 
from March 1998 to June 1998 for psychiatric treatment. 

Potentially relevant evidence received since the July 1998 
decision includes the Veteran's statements, lay statements, 
additional VA treatment records from 1998 to 2010 indicating 
various psychiatric diagnoses, a VA psychiatric examination dated 
December 2004, and VA examinations from 2004 to 2008 for the 
Veteran's various claimed residuals to his in-service head 
injuries.

Except as provided in Section 5108 of this title, when the RO 
disallows a claim, the claim may not thereafter be reopened and 
allowed and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review the 
former disposition of the claim."  38 C.F.R. § 3.156(a), which 
defines "new and material evidence," was revised, effective 
August 29, 2001.  The instant claim to reopen was filed after 
that date, and the revised definition applies.  Under the revised 
definition, "new evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

Again, the Veteran claims he suffered two head injuries in the 
military resulting in, among other things, chronic depression.  
The RO, in denying the claim, found no evidence linking the 
Veteran's depression with any incident of his military service.

Accordingly, for evidence to be new and material in this matter, 
it would have to tend to show that the Veteran has a psychiatric 
disorder related to an in-service incident, to include head 
injury.  

Here, service treatment records confirm the Veteran suffered one 
head injury in March 1993 when a soldier's helmet hit the Veteran 
in the head.  The Veteran was hospitalized for 10 days mainly for 
acute back and neck sprain.  The records indicated, however, the 
Veteran also complained of headaches and vomiting.  The second 
head injury during the Veteran's brief two weeks in the Army 
reserves is not documented.  The Veteran claims at times that he 
was hit in the head with steel piping that fell off a truck while 
in the Reserves.  At other times, notably at the Veteran's 
hearing before the Board in March 2010, the Veteran indicates he 
was hit in the head during a boxing match.  

In any case, the Veteran's service treatment records merely show 
the Veteran re-entered active duty in August 1995 and was 
discharged two weeks later after complaints of chronic tension 
headaches which would not subside.  The Veteran was found to have 
been "erroneously enlisted" and found unsuitable for retention.  
No mention of a repeat head injury was indicated in the Veteran's 
military records.

VA outpatient treatment records since the July 1998 rating 
decision do indicate various psychiatric diagnoses, to include 
depressive disorder, anxiety disorder, somatoform pain disorder, 
and affective syndrome.  Most notably, a VA psychiatrist in 2004 
and, more recently, a VA physician in March 2010 both diagnosed 
the Veteran with affective syndrome (depression) associated with 
head trauma incurred in the military.  

In contrast, the Veteran has been afforded many VA examinations 
throughout time in relation to various claimed residuals of his 
in-service head injuries.  Many VA examiners, such as a September 
2005 neurological examiner, opine that the Veteran's 1993 in-
service head injury simply was not severe enough to cause 
"traumatic brain injury."  In December 2004, the Veteran was 
afforded a VA psychiatric examination where the examiner 
diagnosed the Veteran with anxiety disorder and depressive 
disorder, but could not connect these disorders to the Veteran's 
in-service head injury.  

In short, although not dispositive, the medical evidence does 
indicate at least some medical opinions linking psychiatric 
disorders to an in-service injury.  Thus, the Board finds the new 
evidence at least indicates the possibility of a nexus between 
the Veteran's psychiatric diagnoses to the Veteran's in-service 
head injury.  The medical evidence as a whole raises a reasonable 
possibility of substantiating the Veteran's claim. 

Accordingly, the additional evidence received is new and material 
and sufficient to reopen the Veteran's claim of entitlement to 
service connection for depressive disorder. 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for depressive disorder, the claim 
is reopened, and, to that extent only, the appeal is granted.




REMAND

The remaining issues, to include the reopened claim of 
entitlement to service connection for depressive disorder, must 
be remanded for further development.

Service Connection (Depressive Disorder)

As explained above, the Veteran claims he suffered two head 
injuries in the military causing, among other things, his 
psychiatric depression.  His service treatment records, on the 
other hand, only confirm one head injury in March 1993 where he 
was hit in the head with another soldier's helmet.  At that time 
he was hospitalized for 10 days for acute back and neck strain 
with complaints of headaches.  

The Veteran's description of the second head injury, moreover, 
has differed throughout time.  Originally, the Veteran claimed he 
injured his head a second time during his brief time in the Army 
Reserves in August 1995 when a piece of metal fell off a truck 
and hit him in the head.  More recently, during his hearing 
before the Board in March 2010, the Veteran testified that he was 
hit in the head during a boxing match in the military.  In 
contrast, his service treatment records indicate the Veteran re-
enlisted in the Army Reserves in August 1995, but was discharged 
two weeks later for "erroneous enlistment" after he complained 
of chronic tension headaches that would not subside.  

After service, the medical evidence indicates the Veteran has 
been diagnosed with various psychiatric conditions, to include 
depression, anxiety, somatoform pain disorder and affective 
syndrome.  

The Board notes the Veteran testified during his hearing in March 
2010 that he was hospitalized in a State facility in Whitfield 
sometime in 1998 or 1999.  These records are not currently in the 
claims folder and the AMC should make efforts to obtain them.

VA outpatient treatment records indicate the Veteran's treatment 
started as early as March 1996, less than one year after 
separation from the Army Reserves.  Indeed, the Veteran was 
hospitalized twice in 1996 and 1998 for significant psychiatric 
disturbances and suicidal ideation.  These VA outpatient and 
hospitalization treatment records note the Veteran's in-service 
head injuries as relevant to his psychiatric problems.

Most notably, in August 2004, the Veteran's psychiatrist at the 
VA in Tuscaloosa, Mississippi indicated the Veteran suffered from 
TBI, to include organic affective disorder since the TBI, 
manifested by obsessive compulsive disorder (OCD), panic attacks, 
and anger management problems that were not present before the 
TBI.  It appears, however, that the VA psychiatrist may have 
relied on the Veteran reporting "multiple" head injuries.  

In March 2010, the Veteran also produced a statement from a VA 
physician in Jackson, Mississippi indicating the Veteran suffered 
from "affective syndrome (depression) due to head trauma."  
Again, however, it appears the VA physician may have relied on 
the Veteran reporting more than one head injury.  Indeed, the 
March 2010 VA physician noted "more blows to his head" during 
his second tour of duty.  

A medical opinion based on incorrect factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  

In contrast, the Veteran was afforded a VA psychiatric 
examination in December 2004 where the Veteran was diagnosed with 
depressive disorder and anxiety disorder.  The VA examiner, 
however, indicated an inability to make such a connection.  The 
examiner noted the August 2004 diagnosis of organic affective 
disorder related to TBI, but the examiner did not specifically 
reconcile this diagnosis with the opinion rendered at that time.

Also significant, the Board notes other VA examinations afforded 
to the Veteran for his other claimed residuals of TBI indicate 
doubt that the Veteran's in-service head injury was serious 
enough to cause TBI.  For example, a September 2005 VA 
neurological examiner opined that the in-service injury did not 
cause TBI.  

In short, the medical evidence is currently ambiguous as to the 
likely etiology of the Veteran's psychiatric disorders, to 
include depressive disorder.  A new VA examination is warranted 
to reconcile the conflicting medical evidence.

Increased Rating (Skin) and TDIU

The Veteran is rated at 10 percent for his eczema, but he 
contends his condition is much worse.  At his hearing, the 
Veteran claimed his eczema results in blisters and open wounds of 
his hands, feet and shins causing pain and significant 
interference with walking or using his hands until the blisters 
clear up.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a skin examination in 
May 2008, over two years ago.  The Veteran testified at the 
hearing that his skin condition has worsened since that time.  
Specifically, he indicated the condition affects his shins now 
and at the time of his examination, it only affected his hands 
and feet.

Also significant, the May 2008 VA examiner noted that the 
Veteran's dyshidrotic eczema, at the time of examination, was 
resolving.  The Veteran complained of recurring blisters, but he 
had no blisters at the time of examination.  Rather, the examiner 
noted scaling and scarring of old break-outs, but no current 
flare-up at the time of the examination.  The United States Court 
of Appeals for Veterans' Claims (CAVC) has held that if an 
appellant's condition is subject to active and inactive stages, 
an examination should be conducted during the active stage.  
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  



For these reasons, the Board concludes a new VA skin examination 
is warranted.  

In regard to the Veteran's TDIU claim, the Veteran contends he is 
unemployable mainly due to his service-connected headaches, but 
also because of his depression.  The Veteran was last afforded a 
VA examination in relation to his headaches in September 2008, 
over two years ago.  At that time, the Veteran reported getting 
headaches up to three times a week, with "several" prostrating 
headaches a month.  At his hearing in March 2010, in contrast, 
the Veteran testified that he has one to three prostrating 
headaches per week, some lasting two days.  He testified he is 
unemployable because no employer would accommodate the amount of 
sick days he would have to take due to his headaches.

He further contends that his employment is prevented due to his 
depression.  Indeed, the Veteran is currently in receipt of 
Social Security Administration (SSA) disability benefits due to 
his depression.  The Veteran underwent VA vocational 
rehabilitation and was told he could not work mainly due to his 
psychiatric illness.  

The Board finds the TDIU claim is not ripe for review.  The 
Veteran has never been afforded a VA examination to determine 
whether his service-connected disabilities alone would render him 
unemployable.   
 
Medical evidence indicates the Veteran's psychiatric disorder has 
a big impact on the Veteran's employability.  As such, these 
claims are "inextricably intertwined."  The Court has held that 
all issues "inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, the 
RO is advised that the TDIU issue must be adjudicated after full 
development and adjudication of the Veteran's depression claim.  
Id.

The Veteran also indicated at his hearing that he receives VA 
treatment from three VA medical centers, to include Tuscaloosa, 
Mississippi; Jackson, Mississippi; and Birmingham, Alabama.  The 
claims folder currently contains these VA outpatient treatment 
records through February 2010, but the AMC should take this 
opportunity to obtain records from February 2010 to the present 
to ensure the file is complete.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from 
the VAMC in Tuscaloosa, Mississippi; Jackson, 
Mississippi; and Birmingham, Alabama from 
February 2010 to the present. All efforts to 
obtain VA records should be fully documented, 
and the VA facility must provide a negative 
response if records are not available.

2.  Ask the Veteran to identify and provide 
release forms authorizing VA to request his 
treatment records from any and all private 
doctors for treatment for his issues on 
appeal, to include the State Hospital in 
Whitfield identified during his March 2010 
hearing before the Board.  These medical 
records should then be requested, and the RO 
should specify that actual treatment records, 
as opposed to summaries, are needed.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.

3.  After obtaining the above records, to the 
extent available, schedule the Veteran for an 
appropriate psychiatric examination for the 
claimed condition of depressive disorder to 
determine the extent and likely etiology of 
any psychiatric disorder found.  The examiner 
is asked to complete any and all necessary 
tests to determine what diagnoses are 
appropriate, specifically commenting on the 
varying diagnoses through time.  With each 
diagnosis rendered, the examiner should 
specifically comment on whether the 
psychiatric disorder(s) found is related to 
the Veteran's in-service March 1993 head 
injury or any other in-service incident, 
especially in light of the Veteran's 
diagnoses and hospitalization in 1996, less 
than one year after separation from the 
military.  

Pertinent documents in the claims folder must 
be reviewed, to include a copy of this 
Remand, by the examiner and the examiner 
should provide a complete rationale for any 
opinion given without resorting to 
speculation resolving any conflicting medical 
opinions rendered, especially the opinions 
mentioned in this Remand.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

4.  After the above records are obtained, to 
the extent available, schedule the Veteran 
for any and all appropriate examinations, to 
ascertain the current severity of his eczema, 
skull contusion with headaches and neck 
stain.  The examiner(s) must conduct all 
necessary tests to ascertain any 
manifestations of the Veteran's disabilities.  

The examiner is also asked to provide an 
opinion of what overall effect, if any, the 
Veteran's service-connected disabilities have 
on his ability to obtain and retain 
employment; that is, whether it would 
preclude an average person from obtaining, or 
retaining, substantially gainful employment.  

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by non-service-connected 
disabilities.

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation resolving any 
conflicting medical opinions. 

5.  After the above is complete, and after 
full development and adjudication of any 
and all inextricably intertwined claims, 
readjudicate the Veteran's issues remaining 
on appeal, to include consideration of 
whether an extraschedular evaluation is 
warranted.  If these claims remain denied, 
provide the Veteran a supplemental statement 
of the case (SSOC). An appropriate period of 
time should be allowed for response.

The purposes of this remand are to complete the record, and to 
ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment.


______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


